—Judgment, Supreme Court, Bronx County (George Covington, J.), rendered November 1, 1989, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the fifth degree, and resisting arrest, and sentencing him to concurrent prison terms of 2Vs to 7 years, 2Vs to 7 years and 1 year, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was legally sufficient to support defendant’s conviction. The arresting officer’s testimony unequivocally placed defendant at the crime scene, where defendant displayed the butt of a .25 caliber gun. After a brief chase, the officer captured defendant, removed the weapon, and *115in the ensuing search seized 13 vials of crack cocaine.
Defendant’s contention that the Trial Justice erred in his charge is unpreserved for review (CPL 470.05 [2]), and we decline to reach it in the interest of justice. Were we to review, we would find the contention to be without merit since the charge, read in its entirety, properly conveyed the appropriate principles of law. Concur — Sullivan, J. P., Ross, Kassal, Rubin and Nardelli, JJ.